UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 20 , 2017 CARROLL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 000- 27-5463184 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1321 Liberty Road Sykesville, Maryland (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (410) 795-1900 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events On March 20, 2017, the Board of Directors of Carroll Bancorp, Inc. declared a 10% stock dividend payable on or around May 1, 2017 to stockholders of record on April 10, 2017. A copy of the press release announcing the stock dividend is filed as Exhibit 99.1 hereto. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed herewith: 99.1 Press Release dated March 20, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 21, 2017 CARROLL BANCORP, INC. /s/ Michael J. Gallina Michael J. Gallina, Chief Financial Officer
